Exhibit 10.1

ABD INSURANCE AND FINANCIAL SERVICES

Amended and Restated

Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into as of
March 13, 2006, and amends and restates the Employment Agreement dated
December 2, 2005, by and between ABD Insurance and Financial Services (“ABD”), a
California corporation, Greater Bay Bancorp, a California corporation (“GBB”)
and Frederick J. de Grosz (“Executive”).

RECITALS

A. Executive has served as President and Chief Executive Officer of ABD for many
years and as such has been a significant factor in ABD’s growth and success.

B. ABD and GBB have determined that the continued service of Executive as
Co-Chairman of the ABD Board of Directors will serve the best interests of ABD
and GBB, and Executive desires to continue in the employ of ABD as Co-Chairman.
Accordingly, ABD, GBB and Executive have agreed to the terms and conditions of
such continued employment as set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of ABD, GBB and Executive set forth below, ABD, GBB and Executive
agree as follows:

1. Duration. This Agreement shall commence on January 1, 2006 (the “Effective
Date”) and shall continue until February 28, 2011, unless earlier terminated as
provided in Section 5 of this Agreement (the “Employment Term”).

2. Positions and Duties.

2.1 Co-Chairman. From the beginning of the Employment Term through February 28,
2009 (the “Co-Chairman Term”), the Executive shall be employed by ABD as
Co-Chairman of ABD’s Board of Directors (the “ABD Board”).

2.2 Duties and Responsibilities as Co-Chairman. As Co-Chairman, Executive will
report directly to the GBB Chief Executive Officer. Executive’s duties and
responsibilities shall include, but not be limited to, assisting ABD with
business development and retention, mergers and acquisitions, external marketing
and goodwill; providing support to ABD’s management as requested; preparing for
and chairing all meetings of ABD’s Board; and providing other assistance, duties
or oversight to ABD or GBB as, from time to time, may reasonably be designated
by GBB’s Chief Executive Officer.



--------------------------------------------------------------------------------

2.3 Full-time Position. The parties acknowledge that the Co-Chairman position is
a full-time position, and Executive agrees to devote all of his business time,
energy and skill to the affairs of ABD and, as needed, GBB. However, ABD agrees
that Executive may devote reasonable time for personal business, charitable or
professional activities, so long as such activities do not materially interfere
with the Executive’s performance of services under this Agreement.

2.4 Continuing Services. For the balance of the Employment Term beginning
March 1, 2009, and ending February 28, 2011 (the “Final Two-Year Term”) the
Executive will be called upon to provide such services for ABD, GBB, and its or
their parents, subsidiaries and related entities as determined from time to time
by the GBB Chief Executive Officer. Such services may include, but not be
limited to, the following:

(a) Assisting ABD with business development and retention, external marketing
and goodwill;

(b) Identifying potential acquisition candidates for ABD and assisting in the
negotiation, analysis, due diligence and consummation of merger and acquisition
opportunities;

(c) Representing ABD at industry conferences and events, as requested;

(d) Providing support to ABD’s and GBB’s management as requested; and

(e) Providing other assistance, duties or advice to ABD or GBB as, from time to
time, may reasonably be requested by GBB’s Chief Executive Officer.

During the Final Two-Year Term, Executive will not be required to follow a
regular daily or weekly work schedule, but Executive will be expected to provide
services for approximately 20 hours per month.

3. Salary, Benefits, and Bonus.

3.1 Base Salary. As payment for the services to be rendered by Executive as
provided in Section 2 of this Agreement, ABD shall pay the Executive a “Base
Salary,” payable on ABD’s normal payroll schedule and subject to normal
withholdings and other applicable deductions, as follows:

(a) As payment for the services to be rendered by Executive during the
Co-Chairman Term, the Base Salary shall be at the rate of Thirty-seven Thousand
Five Hundred Dollars ($37,500) per month (Four Hundred Fifty Thousand Dollars
($450,000) annually) during the Co-Chairman Term.

 

2



--------------------------------------------------------------------------------

(b) As payment for the services to be rendered by Executive during the Final
Two-Year Term, the Base Salary shall be at the rate of Ten Thousand Dollars
($10,000) per month (One Hundred Twenty Thousand Dollars ($120,000) annually)
during the Final Two-Year Term.

If, at the request of ABD, Executive is called upon during the Final Two-Year
Term to provide services in excess of the hour expectations set forth in
Section 2.4 above, Executive will be compensated at the rate of $400.00 per hour
for hours worked in excess of such hour expectations. Each month during the
Final Two-Year Term, Executive shall provide ABD with a statement that he has
not worked in excess of the hour expectation for the month set forth in
Section 2.4 above or evidence of his actual hours worked, within fifteen
(15) days following the end of the month, and ABD will pay Executive the
additional hourly compensation, if any, for such month within ten (10) business
days thereafter.

3.2 Restricted Stock Award and Option Grant. Executive shall be granted 18,000
restricted shares of GBB common stock under GBB’s Amended and Restated 1996
Stock Option Plan (the “Option Plan”), subject to approval by the Compensation
Committee of GBB’s Board of Directors (the “Compensation Committee”) in January
2006. The restrictions on such restricted shares shall lapse in four equal
annual installments commencing one year from the date of grant. Issuance of the
restricted shares shall be subject, in all respects, to the terms and conditions
of a restricted stock grant agreement to be entered into between Executive and
GBB. In addition, Executive shall be granted an option to purchase 35,000 shares
of GBB common stock under the Option Plan, subject to approval by the
Compensation Committee in January 2006. Such option shall vest in three equal
annual installments commencing one year from the date of grant.

3.3 Annual Bonus. For each full calendar year during the Co-Chairman Term in
which Executive is employed under this Agreement, Executive shall be eligible
for an annual bonus (“Annual Bonus”) in an amount to be determined in the
discretion of the Chief Executive Officer of GBB; provided, however, that the
range of the Annual Bonus shall be from 0% to 120% of Executive’s Base Salary,
with a target of 60% of Executive’s Base Salary. Eligibility for such Annual
Bonus shall be conditioned upon Executive’s attainment of performance
objectives, including annual profitability, growth, shareholder return and other
performance metrics, as determined in the discretion of the Chief Executive
Officer of GBB. Executive shall be eligible for payment of such bonus only if
the Executive is employed by ABD on the date such bonus is paid. The Annual

 

3



--------------------------------------------------------------------------------

Bonus shall be paid in equivalent restricted shares, rounded to the nearest
whole share, under the Option Plan or any successor plan maintained by GBB at or
around the time the Annual Bonus is due and payable. The restrictions on such
restricted shares shall lapse in three equal annual installments; provided,
however, that any restrictions remaining at the end of the Employment Term shall
lapse at the end of such Employment Term.

3.4 Long Term Incentive Award. Executive shall not be eligible to participate in
ABD’s Long Term Incentive Plan (“Plan”). However, in the event that the Plan is
funded and participants in the Plan receive Plan distributions in accordance
with the terms and conditions set forth therein, Executive will be eligible to
receive a payment from ABD in an amount equal to 5% of the total funded value of
the Plan, payable in accordance with the terms and conditions set forth in the
Plan.

3.5 Stock Options. During the Employment Term, the Compensation Committee, in
its discretion, may award Executive one or more options to purchase shares of
GBB common stock. The decision to grant such options will be determined by
several factors, including, but not limited to, Executive’s individual
performance, the grant opportunities generally provided by GBB to executives and
any decision by GBB whether to continue to award options as equity compensation.
The terms and conditions of such option grants, including the vesting schedule
and the exercise price of the options, shall be governed by the Option Plan or
any successor plan, as well as any applicable stock option agreements between
Executive and GBB under such plan.

3.6 Fringe Benefits.

(a) Fringe Benefits. During the Co-Chairman Term, Executive shall be entitled to
participate in the employee group benefit plans and programs of ABD, if any, on
the same terms and conditions as other similarly-situated Executives to the
extent that Executive’s position, tenure, salary, age, health and other
qualifications make Executive eligible to participate in such plans or programs,
subject to the rules and regulations applicable thereto. During the Final
Two-Year Term, Executive will be permitted to participate, at his own cost
(without any contribution to the premium from ABD or GBB), in ABD’s employee
medical, dental and vision plans to the extent Executive’s position,
compensation, age, health and other qualifications make Executive eligible to
participate in the plans, subject to the rules and regulations applicable
thereto. Upon termination of Executive’s employment, except a termination for
“Cause” (as defined below), Executive will be permitted to continue
participation, at his own cost (without any contribution to the premium from ABD
or GBB), in the employee health benefit plans of ABD in which he was
participating as of the termination date to the extent such plans or any
successor plans continue to be offered by ABD. Such participation shall be on
the same terms and conditions as he participated in such plans during the
Employment Term, provided that Executive meets the eligibility requirements of
the plans.

 

4



--------------------------------------------------------------------------------

(b) Expense Reimbursement. ABD agrees to reimburse the Executive for all
reasonable, ordinary and necessary business expenses incurred by the Executive
in conjunction with his services to ABD consistent with ABD’s standard
reimbursement policies. ABD shall pay travel costs incurred by the Executive in
conjunction with his services to ABD consistent with ABD’s standard travel
policy.

(c) Vacation. During the Co-Chairman Term, Executive shall be entitled to six
(6) weeks of paid vacation annually. Any such vacation shall be subject to the
terms and conditions of ABD’s vacation policy. During the Final Two-Year Term,
Executive will not earn or be entitled to receive any vacation benefits.

4. Covenants.

4.1 Compliance with Policies. In connection with the performance of his duties
and responsibilities, Executive shall comply with all policies, rules, and
procedures reasonably adopted from time to time by ABD and GBB, including, but
not limited to, GBB’s Code of Conduct and Ethics and GBB’s/ABD’s Information
Security Policy.

4.2 No Conflicting Employment. Executive shall not, during the Employment Term,
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which ABD, GBB or its or their
subsidiaries and affiliates are now involved or become involved during the
Employment Term, nor will Executive engage in any other activities that conflict
with Executive’s obligations to ABD. Executive may deliver speeches to outside
organizations, provided, however, that any honoraria received for such speeches
be turned over to ABD. Executive shall not provide services to any board of
directors of any organization without the prior written approval of GBB’s Chief
Executive Officer.

4.3 Confidential Information.

(a) ABD Confidential Information. Except as herein provided, Executive agrees
that during and after the term of this Agreement, he (i) shall keep Confidential
Information (as defined below) confidential and shall not directly or
indirectly, use, divulge, publish or otherwise disclose or allow to be disclosed
any aspect of Confidential Information without the prior written consent of the
GBB Chief Executive Officer except in the performance of Executive’s duties for
ABD; (ii) shall refrain from any action or conduct which might reasonably or
foreseeably be expected to compromise the confidentiality or proprietary nature
of the Confidential Information; and (iii) shall follow recommendations made by
the ABD Board or the GBB Chief Executive Officer with respect to Confidential
Information. For purposes of this Agreement, “Confidential Information” includes
but is not limited to trade secrets, confidential information, knowledge or data
of ABD, or any of its clients, customers, consultants, shareholders,

 

5



--------------------------------------------------------------------------------

licenses, licensors, vendors or affiliates, that Executive may produce, obtain
or otherwise acquire or have access to during the course of his employment by
ABD (whether before or after the date of this Agreement), including but not
limited to: business plans, records, and affairs; customer files and lists
(including but not limited to: customers of ABD on whom Executive called or with
whom Executive became acquainted during the term of his employment); special
customer matters; sales practices; methods and techniques; merchandising
concepts, strategies and plans; sources of supply and vendors; special business
relationships with vendors, agents and brokers; promotional materials and
information; financial matters; mergers; acquisitions; equipment, technologies
and processes; selective personnel matters; inventions; developments; product
specifications; procedures; pricing information; intellectual property;
technical data; software programs; finances; operations and production costs;
ideas; plans technology; brokers or other entities which refer customers to ABD;
proposals; market analyses; technical services; incentives; customer needs;
customer risks or risk factors; customer purchasing patterns; customer renewal
or expiration data; customer concerns; ABD pricing and profit margins; ABD’s
commissions and/or fees; insurer information unique to or tailored to ABD; and
other information which ABD has developed at significant expenditure of time,
effort and/or expense. All Confidential Information and all tangible materials
containing Confidential Information are and shall remain the sole property of
ABD.

(b) Third Party Information. Executive recognizes that ABD may have received,
and in the future may receive, from third parties their confidential or
proprietary information subject to a duty on ABD’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees that he owes ABD and such third parties, during the
term of the Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person or firm and to use it in a manner consistent with, and for the
limited purposes permitted by, ABD’s agreement with such third party.

(c) Return of Confidential Material. In the event of Executive’s termination of
employment with ABD for any reason whatsoever, Executive agrees promptly to
surrender and deliver to ABD all records, notes, materials, equipment, drawings,
documents and data of any nature pertaining to any Confidential Information or
to his employment, and Executive will not retain or take with him or her any
tangible materials containing or pertaining to any Confidential Information that
Executive may produce, acquire or obtain access to during the term of this
Agreement.

4.4 Nonsolicitation.

(a) Nonsolicitation of Employees. Executive agrees that during the period of his
employment and for two years after the date of termination of his employment, he
will not, directly or indirectly, induce, solicit, recruit or encourage any
employee of ABD to leave the employ of ABD, which means that he will not:
(i) disclose

 

6



--------------------------------------------------------------------------------

to any third party the names, backgrounds or qualifications of any employees or
otherwise identify them as potential candidates for employment; or
(ii) personally or through any other person approach, recruit, interview or
otherwise solicit employees to work for Executive or any other employer.

(b) Nonsolicitation of Customers Using Confidential Information. Executive
agrees that during the period of his employment with ABD and thereafter, he will
not solicit, either on behalf of Executive of any third party, the business of
any client or customer of ABD, whether past, present or prospective, using any
Confidential Information.

(c) Nonsolicitation of Identified Customers . In addition to Executive’s
obligations under Section 4.4(b), Non-Solicitation of Customers Using
Confidential Information, Executive further agrees that during the period of his
employment and for two years after the date of termination of his employment, he
will not solicit, either on behalf of Executive or any third party, the business
of any client or customer of ABD, whether past, present or prospective;
(i) whose business Executive was directly or indirectly involved in soliciting
or recruiting on behalf of ABD during the one-year period prior to the date of
Executive’s termination of employment with ABD; or (ii) whose account Executive
was assigned to or whose account Executive serviced during the one-year period
prior to the date of Executive’s termination of employment with ABD. Such
restriction shall not apply to any customer of ABD that terminated its
relationship with ABD and became a customer of a competitor of ABD (other than a
competitor with which Executive was affiliated) at least 12 months prior to the
acceptance of business by Executive.

(d) Independence of Terms. The Non-Solicitation terms of this Agreement, except
as provided herein, are independent of and in addition to the non-solicitation
terms of the Non-Competition Agreement, dated as of March 12, 2002, entered into
between Executive and GBB (the “Non-Competition Agreement”).

5. Termination. This Agreement and all related obligations of the Parties under
this Agreement (excluding Executive’s obligations that expressly extend beyond
termination of employment) shall terminate on February 28, 2011 unless earlier
terminated as follows:

5.1 Termination of Employment With Cause. During the Employment Term, ABD or GBB
may terminate this Agreement with “Cause” at any time without advance notice.
For purposes of this Agreement, “Cause” shall mean any of the following that has
a material adverse effect upon ABD or GBB: (i) willful failure or refusal to
perform a substantial or material lawful directive of the ABD Board, the ABD
Chief Executive Officer, the GBB Board of Directors, or the GBB Chief Executive
Officer; (ii) willful misconduct or deliberate violation of any fiduciary
obligations or other duties owed ABD; (iii) performance of material duties in a
grossly negligent manner

 

7



--------------------------------------------------------------------------------

or material violation of applicable laws or regulations in the performance of
Executive’s duties as set forth herein; (iv) Executive’s conviction of a felony;
(v) Executive’s conviction of a crime involving moral turpitude, fraudulent
conduct or dishonest conduct; or (vi) revocation of Executive’s insurance agent
or insurance broker license. In the event ABD or GBB terminates this Agreement
for Cause, Executive shall be paid only his Base Salary earned through the date
of termination, as well as pay for any vacation accrued but not used by
Executive as of that date.

5.2 Termination of Employment Without Cause (Other Than in Connection with
Change in Control During Co-Chairman Term). If ABD or GBB terminates this
Agreement during the Employment Term without Cause, and provided that the
termination does not occur during the Co-Chairman Term in connection with a
“Change in Control” as defined for purposes of Section 5.3 below, then ABD shall
pay to Executive (i) his Base Salary earned through the termination date, as
well as any accrued but unused vacation pay as of that date; (ii) his Base
Salary from the date of termination through February 28, 2011, payable in one
lump sum on the first day of the seventh calendar month following the date of
termination.

For purposes of this Section, a termination without Cause shall include (a) any
adverse and material change in the scope of Executive’s position,
responsibilities or duties; (b) a diminution in Executive’s Base Salary, bonus
opportunities and benefits; (c) an increase in his normal commuting miles to
reach a new worksite such that the normal commute from his home to the new
worksite exceeds 35 miles each way; or (d) ABD or GBB causes an event to occur
which reasonably constitutes or results in a constructive termination (by
forcing a resignation or otherwise) of the Executive’s employment.

5.3 Termination of Employment as a Result of a Change in Control During
Co-Chairman Term. During the Co-Chairman Term, Executive shall be entitled to
participate in GBB’s Change in Control Pay Plan II, as amended and restated
effective January 1, 2005, and as it may be further amended from time to time by
the GBB Board of Directors. All the terms and conditions of such plan shall
govern any payments that may be due to Executive as a result of termination of
his employment or this Agreement during the Co-Chairman Term in connection with
a “Change in Control” as defined in such plan. In addition, if Executive’s
employment or this Agreement is terminated during the Co-Chairman Term as a
result of a Change in Control, Executive shall be entitled to receive an
additional Two Hundred Forty Thousand Dollars ($240,000), representing the
payments that would have been made under this Agreement for services Executive
would have provided during the Final Two-Year Term, payable in one lump sum on
the first day of the seventh calendar month following the date of termination.

5.4 Termination Due to Death or Permanent Disability. This Agreement shall
terminate automatically upon death or permanent disability of Executive. In such
event, Executive’s estate shall receive (i) an amount equal to the unpaid Base

 

8



--------------------------------------------------------------------------------

Salary which would have been paid to Executive through February 28, 2011. Such
payments shall be made as soon as practicable, but in no case later than six
(6) months following Executive’s death or permanent disability. For purposes of
this Agreement, the term “permanent disability” means a medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and which
(i) renders Executive unable to engage in any substantial gainful activity; or
(ii) results in the Executive receiving income replacement benefits for a period
of not less than three (3) months under any policy of long-term disability
insurance maintained by ABD for the benefit of its employees. Whether or not
Executive meets either of the above conditions will be determined by ABD in its
sole discretion.

6. Miscellaneous.

6.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

6.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the headquarters addresses of ABD and
GBB and the address of Executive contained in the records of ABD at the time of
such notice. Any party may change such party’s address for notices by notice
duly given pursuant to this Section 6.2.

6.3 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

6.4 Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law provisions of California.
Executive expressly consents to personal jurisdiction in the state and federal
courts located in California for any lawsuit arising from or relating to this
Agreement, without regard to his then-current residence or domicile.

6.5 Survival of Obligations. This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by ABD or GBB (except to an affiliate
or successor of ABD or GBB) or by the Executive without the prior written
consent of the other parties.

 

9



--------------------------------------------------------------------------------

6.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

6.7 Withholding. All sums payable to the Executive hereunder shall be reduced by
all federal, state, local and other withholdings and similar taxes and payments
required by applicable law.

6.8 Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

6.9 Arbitration. Executive, ABD and GBB mutually agree that they will submit all
disputes arising under this Agreement or arising out of or related to
Executive’s employment with ABD to final and binding arbitration in Redwood
City, California, under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (AAA Rules) or, if the parties
mutually agree, under the Employment Arbitration Rules and Procedures of JAMS.
The arbitrator selected shall have the authority to grant Executive, ABD or GBB
all remedies otherwise available by law.

Notwithstanding anything to the contrary in the AAA or JAMS Rules, the
arbitration shall provide (i) for written discovery and depositions adequate to
give the parties access to documents and witnesses that are essential to the
dispute and (ii) for a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Executive,
ABD and GBB shall each bear his or its own costs and attorneys’ fees incurred in
conducting the arbitration, and, except in such disputes where Executive asserts
a claim under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or as otherwise required by law, shall split
equally the fees and administrative costs charged by the arbitrator and the
arbitration services. In disputes where Executive asserts a Statutory Claim
against ABD, Executive shall be required to pay only the arbitration filing fee
to the extent such filing fee does not exceed the fee to file a complaint in
state or federal court. ABD and/or GBB shall pay the balance of the arbitrator’s
fees and administrative costs.

The prevailing party in the arbitration, as determined by the arbitrator, shall
be entitled to recover his or its reasonable attorneys’ fees and costs,
including the costs or fees charged by the arbitrator and the arbitration
service. In disputes where Executive asserts a Statutory Claim, reasonable
attorneys’ fees shall be awarded by the arbitrator based on the same standard as
such fees would be awarded if the Statutory Claim had been asserted in state or
federal court.

 

10



--------------------------------------------------------------------------------

6.10 Entire Agreement; Modifications. Except for the Non-Competition Agreement
and certain other written agreements and plans specifically referenced in this
Agreement, the terms of which are expressly incorporated herein, this Agreement
represents the entire understanding among the parties with respect to the
subject matter of this Agreement, and this Agreement supersedes any and all
prior and contemporaneous understandings, agreements, plans, and negotiations,
whether written or oral, with respect to the subject matter hereof, including,
without limitation, the Employment Agreement dated as of December 2, 2005, by
and among ABD, GBB and Executive, together with the proposed Consulting
Agreement attached as an exhibit thereto, and any other understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to the Executive from ABD or GBB. All
modifications to the Agreement must be in writing and signed by each of the
parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.

 

ABD INSURANCE AND FINANCIAL SERVICES By:  

/s/ Bruce Basso

 

  Bruce Basso, Co-Chairman GREATER BAY BANCORP By:  

/s/ Byron Scordelis

 

  Byron Scordelis   President and Chief Executive Officer  

/s/ Frederick J. de Grosz

 

  Frederick J. de Grosz

 

11